6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Action
Claims 1, 5-9, 13-14 are currently under examination and the subject matter of the present Office Action.
Status of the Claims
	Receipt of Remarks/Amendments filed on 03/22/2022 is acknowledged. Claims 7-9 are amended. Claims 2-4 and 1-12 are cancelled. Claims 13-14 are new. Claims 1, 5-9, and 13-14 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16604354, filed 10/10/2019 is a national stage entry of PCT/KR2018/004126, with an International Filing Date: 04/09/2018 claims foreign priority to 10-2017-0046279, filed 04/10/2017.




New and Modified Rejections as Necessitated by the Amendment filed on March 22, 2022
Specification
The disclosure is objected to because of the following informalities: There are still  spacing and grammar issues in the disclosure,  for example, “extractionmethod” in p. 3 and “procollagenwas” in p. 22 regarding the spacing issue, and “fungus’s” instead of fungus’ in p. 4, and “therefor” instead of thereof in p. 1. 
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
The specification recites “aging is the synthesis or change of effective ingredients by the action of an enzyme, which is a kind of a protein such as a gene present in a natural product…”. See p. 5, 2nd paragraph. This recitation is incorrect, and improper because a gene is not a protein. 
The specification refers to wine as an extraction solvent, “but act as a cofactor for helping the enzyme activity of the rose to improve the antioxidant and anti-wrinkle effect of the aged rose extract” (p. 12). It is unclear what is meant by acting as a cofactor.  There is no reference to any active molecules in wine that would enhance the enzymatic activity, and it is also unclear what is meant with the “enzymatic activity of the rose”.
The specification also recites “…the aging state and collagen biosynthesis acceleration tendency of the aged rose extract were configured on a weekly basis.” This statement is unclear because a skilled artisan cannot understand what is meant by “configured on a weekly basis” (p. 14). 
Appropriate corrections are required.
New matter
The amendment filed 03/22/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In p. 5, “which is a kind of a protein such as a gene present in a natural product” is changed to “the same kind of protein as that made by a gene present in a natural product”. 
In. p. 12, “the wine…acts as a cofactor for helping the enzyme activity” is replaced with “the wine…, but the ingredients of the wine acts as a cofactor for helping the enzyme activity”.
In pp. 13, 15,  “extracting” is changed to “aging”.
In p. 14, “configured” is changed to “checked”.
In p. 16, 18, 19,  “minerals” is replaced with “Ca, Cu, Mg, Mn, Na, K, and P”. 
In p. 19, “extracted with” is amended to “added and mixed with”.
In p. 19-20, “the extract” is amended to “the mixture”.
Applicant is required to cancel the new matter in the reply to this Office Action. These changes are not the same. For example, “the extract” has a different scope than “the mixture” as well as when it is stated that “the wine” acts as a cofactor versus the change to state that its ingredient does; by modification of “minerals” to “Ca, Cu, Mg, Mn, Na, K, and P”, the Applicant is limiting the scope, which is not originally envisioned as filed. None of the changes are acceptable, and there is no support or reasons for the changes than to avoid the rejection, which is improper. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Glucose is recited twice in the recitation wherein the sugar material is one or more selected from sugar, honey, glucose, starch syrup, oligosaccharide, fructose, and glucose…”.  Appropriate correction is required.

Drawings
The drawings are objected to because of multiple errors and illegibility.  For example, Fig. 2 is still very grainy and it is still unknown what concentrations are being referred to in Figs. 1-2; the labeling orientation in the x-axes of Figs 3-5 are very confusing and very difficult to read.  
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.    
To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118. 
With regard to the description requirement, applicants’ attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)].
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406. 
The claims are drawn to an “aged rose extract”, a method for preparing it, and a cosmetic comprising the aged rose extract. The method for preparing an aged rose extract comprises washing rose petals, preparing a rose eluate by mixing rose petals with sugars and minerals, and aging the same, and extracting the aged rose eluate with wine.
The claims recite the requirement of the genus “sugars” and “minerals”, and the steps require “washing”, “preparing an aged rose eluate”, “mixing”, and “extracting”. Firstly, neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus of “sugars” and “minerals”, nor a representative number of species for “sugars” and “minerals” used to age the rose petals was shown. Furthermore, while the specification recites that “the minerals…may include various complex minerals components such as Ca, Cu, Mg, Mn, Na, K, P, etc…” and “sugars may include…sugars, honey, glucose, etc.” (p. 10), there was no showing of actual chemical compounds used in the method of aging the rose petals.
 The instant application also does not provide any factors such as identity of the “red wine” that would allow the extraction of components from rose, which would provide evidence of possession of the claimed genus. The specification does not provide description of the “wine” or “red wine”, e.g. alcohol content, active compounds, etc. or what/which complete or partial structure constitute the extraction activity; the specification does not describe the physical and chemical properties and of wine. The instant disclosure relates that wine refers to an alcoholic beverage, it is used as an extraction solvent, and “but act as a cofactor for helping the enzyme activity of the rose to improve the antioxidant and anti-wrinkle effect of the aged rose extract” (pp. 11-12). However, it does not clarify properties or scope of “wine”, and unclear how or what acts as a “cofactor for helping the enzyme activity”. Neither “wine” nor “red wine” meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163. Therefore, the species specifically disclosed are not representative of the genus because the genus is highly variant.  
 In addition, no representative numbers of species for each claimed genus is provided to show possession of the claimed genus of “preparing an aged rose eluate”, “mixing”, and “extracting” because none of the steps were described in the specification that would inform those skilled in the art, with reasonable certainty, of the method of making the aged rose extract that are encompassed by the claims. Thus, the disclosure fails to provide a written description that shows the inventor possessed the invention as recited in Claim 1. For instance, the claims do not recite addition of liquid that would enable one to obtain an eluate. However, an eluate is, by definition, the washings or solution obtained by elution (See Merriam-Webster definition).  The claims only recite mixing but no step that adds any liquid; the claims also does not indicate any step that would release any liquid, e.g. maceration, from the petals. “Mixing” of three components, as interpreted by the Examiner, would not yield substantial liquid, unless it is mixed for a defined extended period of time by mashing, macerating, etc. The Examples recite sugars, but even if honey is the sugars, at a ratio of 3:1 petals to sugars, it is still unclear how a liquid eluate is obtained, and what steps are involved in the elution process.  Additionally, it is unknown how the rose “eluate”, with the term “eluate” being a liquid solution, would be extracted with wine. If the “eluate” is aqueous in nature, then addition of wine would lead to a mixture.  As such, the claims appear to omit steps which are critical or essential to the practice of the invention. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. See MPEP 2163 II.  In the instant case, the instant application did not provide any of the aforementioned factors such as identity of the “sugars”, “minerals”, and “wine” that would provide evidence of possession of the claimed genus. The specification does not provide description of the “sugars”, “minerals”, and “wine” that would be useful in obtaining an aged rose extract. The specification does not provide description for “eluate”, “preparing an aged rose eluate”, “mixing”, and “extracting”, which would be useful in the method of obtaining an aged rose extract. 
The Examples are not supportive of any steps of “preparing an aged rose eluate”, “mixing”, and “extracting” that would result in the claimed method. The Specification does not provide data, amount, and identity for the compounds “sugars” and “minerals”. Therefore, applicants are not in possession of the claimed genus of “sugars” and “minerals”, as well as the method of making the aged rose extract which requires “preparing an aged rose eluate”, “mixing” the petals with sugars and minerals, and “extracting” with wine.  
Claim 1 further introduces new matters as the claim recite the limitation: “wherein the mineral material includes Ca, Cu, Mg, Mn, Na, K, and P”,  “sugar material”, and “mineral material”, which do not appear to have support in either the instant specification and/or claims as originally filed. These limitations were not described in the specification as filed, and a person skilled in the art would not recognize in the applicant's disclosure a description of the invention as presently claimed. The specification discloses “sugar, honey, glucose…”, and “the mineral of the present invention may include various complex mineral components such as Ca, Cu, Mg, Mn, Na, K, P, etc. ,…” but, as written, does not explicitly describe the instantly claimed limitation, i.e. that “Ca, Cu, Mg, Mn, Na, K, P” are the “mineral materials”, for example.   From MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner's position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. All dependent claims would not be interpreted as containing new matter in their own recitations, however, these claims are still rejected as they depend on Claim 1. 
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) and/or new claims can be found. As a result, Claims 1, 5-9, and 13-14 represent new matter and are rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, and 13-14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 recites “aging the aged rose eluate made in operation S20 after adding wine thereto”. However, it appears that there is an omitted step wherein wine is added. 
Claim 1 is rejected for indefiniteness for reciting “wherein the sugar material is one or more selected from sugar, honey, glucose, starch syrup, oligosaccharide, fructose, and glucose, wherein the mineral material includes Ca, Cu, Mg, Mn, Na, K, and P”.  As a first matter, the metes and bounds of “sugar material” and “mineral material” are unclear. These terms are not defined in any way in the disclosure, and one of ordinary skills in the art would not know what these terms mean. Second, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation sugar, honey, and starch syrup and the claim also recites glucose and fructose, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Lastly, Applicant’s amendment of the claim language to recite “aging the aged rose eluate” is vague. The metes and bounds of this recitation is unclear because it is unknown how one would age an already aged eluate, and how one would measure that an aged eluate is further aged.  There is no time indicated in Claim 1 with respect to this aging, and a skilled artisan would now know what would when and if the aged eluate is further aged. Therefore, the claim is rejected.  All claims depending from Claim 1 are also rejected.
	
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant amended Claim 1 to recite “sugar material” and “mineral material” and added the recitation “wherein the sugar material is one or more selected from sugar, honey, glucose, starch syrup, oligosaccharide, fructose, and glucose, wherein the mineral material includes Ca, Cu, Mg, Mn, Na, K, and P.” Applicant also appears to argue that the issue with regards to the written description regarding the wine is resolved with the amendment of Claim 1, as well as amending the claim language replacing “extracting” with “aging”. 
In response, the Examiner points out that while the specification recites that “the minerals…may include various complex minerals components such as Ca, Cu, Mg, Mn, Na, K, P, etc…” and “sugars may include…sugars, honey, glucose, etc.” (p. 10), there was no showing of actual chemical compounds used in the method of aging the rose petals. As recited, the disclosure contemplates the use of these minerals but does not convey to the reader that the inventor had possession and used these minerals in the invention claimed. 
With regards to the wine, the written description stands as the disclosure still fails to teach alcohol content, active compounds, etc. or what/which complete or partial structure constitute the extraction activity.  While tannins, vitamins, etc. are indeed compounds in wine, there is no support that shows that these compounds are responsible for the extraction activity. If the Applicant intends to include these compounds as ingredients that helps improve the antioxidant and anti-wrinkle effect of the aged rose extract, then these recitations do not clarify properties or scope of “wine” in its extraction capacity to be useful in the method for obtaining the aged rose extract.  

Claim Interpretation
The instant claims contain the transitional language “comprising”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of otherwise, the claims will be interpreted to allow inclusion of additional components, e.g. a small amount of solvent or eluent, and not be limited to petals, sugars, minerals, which results in an eluate. 
Additionally, absent a definition in the specification, and because of the “comprising” transitional language, mixing is interpreted to encompass maceration, chopping together, etc.  
Similarly, aging is interpreted to encompass fermenting and ripening. The instant disclosure indicates fermentation and aging are compatibly used in the field, but also indicates that fermentation introduces inoculation with microorganism.  As such, if the prior art does not recite inoculation with microorganism, but uses the term fermentation, it is interpreted by the Examiner to mean aging. Because no definition was provided in the disclosure for ripening, the Examiner will also interpret this to mean aging.
If an applicant contends that additional steps or materials in the prior art are excluded, applicant must change the transitional language, and Applicant bears the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03. 
Minerals is interpreted to encompass salt, i.e. NaCl, per the instant disclosure, p. 10, lines 14-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian A. (Home Made Rose Essence) in view of MoonFlower Herbals (Herbal Extractions and Preparations.), and Vought, A. (“Wine In Cosmetic Formulation”), and as evidenced by the Petal Garden (“Educating yourself about Rose Petals”) and Traditional Oven (“Granulated Sugar Conversion”).
Applicant Claims
Applicant claims a method of method for preparing an aged rose extract, and an aged rose extract. The method for preparing an aged rose extract comprises washing rose petals, preparing a rose eluate by mixing rose petals with sugars and minerals, and aging the same, and extracting the aged rose eluate with wine; wherein the minerals are at 5-15% by weight based on total weight of sugars and minerals; wherein the aging is over 6-12 weeks; the aged rose extract is further ripened for 1-4 weeks; sugar material and rose petals are mixed in a weight ratio of 20: 80 to 50: 50, wherein the mineral material is mixed at 5% to 15% by weight based on a total weight of a mixture of the sugar material and the mineral material, wherein an aging period in operation (S20) is 6 weeks to 12 weeks, wherein the wine is an alcoholic beverage obtained by fermenting 7041PAT158 and aging juice which is generated by crushing grapes, wherein the wine includes proanthocyanin, resveratrol, and flavonol, minerals, tannins, and vitamins.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Subramanian is in the field of preparation of homemade rose essence, first by removing the rose petals, rinsing and patting them dry. Subramanian then teaches adding a pinch of salt, and 2 tablespoons of sugars, and allowing to rest overnight.  Subramanian contemplates the mechanism by which sugar works is through osmosis (p. 2, 2nd paragraph in Notes). 
Ascertainment of the difference between the prior art and the claims
Subramanian does not teach expressly teach rinsing with purified water, or the specific sugar and salt mineral. However, because Subramanian teaches homemade essence, it is within reason for a skilled artisan to contemplate the rinsing to be with water available, tap or filtered, and for the sugar to be table sugar, which comprises glucose, and the salt to be table salt, comprising NaCl. 
Subramanian does not expressly teach wherein the temperature of operation (S20) is 20 to 40°C. However, Subramanian performs the osmolytic reaction of sugar and salt with the petals without heating, and the Examiner comprehends to be at room temperature, which falls within the claimed range in Claim 13. 
Subramanian does not teach the use of wine. Subramanian does not teach exact weight ratio of rose petals to sugar.  However,  Subramanian teaches the use of petals of 20 roses, which amounts to about 1 oz, or ~25 g, as evidenced by the Petal Garden which recites that it typically takes 20 to 25 roses to make one ounce (p. 2, Myth #4 section); Subramanian teaches 2 tablespoon of sugar, which amounts to 25 g, as evidenced by the Traditional Oven. Thus, Subramanian reads on the 50:50 weight ratio of sugar to petals. Because a pinch is 0.02 Tbsp, the Examiner calculates the amount of salt taught by Subramanian to be 0.25g, which is 1%.
 MoonFlower Herbals is in the related field of endeavor and teaches herbal extractions and preparations.  MoonFlower Herbals teaches the process of extraction with wine, and recites that wine serves as a dilute alcohol solvent in an extraction process, and has a long shelf life (p. 2). MoonFlower Herbals also teaches that white wines are more traditionally used than red wine, but does not necessarily exclude use of red wine. MoonFlower Herbals recites that one would add the appropriate amount of water/alcohol mixture to the plant to achieve the desired ratio, and that alcohol extraction may be done by steeping the plant materials for 4-6 weeks in 50% alcohol vodka according to folk method (p. 2), which overlaps with the aging period in Claims 1,  7 and 14. 
Because Moonflower Herbals teaches wine extraction, and comprehends that wine has tannins (p. 2, 4th paragraph), Moonflower Herbals necessarily meets the limitation of wine comprising tannins.  
Vought supports Moonflower Herbals.  Vought teaches that wine is an alcoholic beverage from fermented grapes and contains phenolic acids, flavonols, resveratrol, proanthocyanidins, anthocyanins, etc. (p. 1, 1st paragraph). Vought also recognizes the health benefits of the extracts from wine and their utility in cosmetic compositions (entire p. 1), thereby also rendering Claim 9 obvious. 
Thus, Subramanian, MoonFlower Herbals and Vought render obvious Claims 1, 7-9, and 13-14.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Subramanian also teaches the addition of 1% salt based on total sugars and salt. One of ordinary skill in the art would be motivated to optimize the salt concentrations to the ranges instantly claimed in Claim 1 in order to extract more eluate from the rose petals. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, while the exact amounts of components, e.g. minerals, as instantly claimed is not disclosed by the prior art, it is generally noted that differences in amounts and time do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amounts is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of amounts of minerals, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine what is the optimum amounts. NOTE: MPEP 2144.05.
MoonFlower Herbals comprehends using wine for herbal extraction because of its alcohol content, and teaches steeping plant materials in alcohol for 4-6 weeks.  One of ordinary skill in the art would be motivated to optimize the amount of alcohol and the period of extraction and aging depending on the need to extract more active compounds from the rose petal. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Because Moonflower Herbals recognizes extraction can be performed with liquids such as alcohol-containing liquids, wine, vinegar, and vodka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moonflower with that of Subramanian and substitute the vodka with wine, starting with the same amount of vodka alcohol used. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Moonflower Herbals has already recognized the wine extraction process to be useful in extracting herbs.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add the teachings of Vought to Subramanian and Moonflower Herbals. Vought provides the additional motivation on why a skilled artisan must use wine for extracting flowers. Moonflower Herbals comprehends that wine has tannins; Vought complements Moonflower Herbals, recognizing the different beneficial compounds in wine that would be useful in health and cosmetic products. 
	
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, MoonFlower Herbals, and Vought, as applied to Claims 1 and 8 above, and in view of Zhang et al. (Journal of Environmental Science and Health Part B (2011) 46, 381–393), hereinafter Zhang, and BlueSun (BlueSun International, 2016).
Applicant Claims
Applicant claims a method of method for preparing an aged rose extract, wherein the rose petals are red or red and white at a weight ratio of 1:1, and the wine is red wine. Applicant also claims a cosmetic composition comprising an aged rose extract.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings Subramanian, MoonFlower Herbals, and Vought have been set forth supra. The arts do not teach the white rose petals.
Ascertainment of the difference between the prior art and the claims
Subramanian teaches pink roses (see Ingredients), but does not expressly teach red and white petals and extracting the rose mixture with red wine. 
Zhang cures the deficiency by teaching the extraction of red, yellow, and white rose petals. All petal extracts showed a wide range of antimicrobial activities, with variation due to the complex mixture of compounds depending on the type of the rose.  Red and yellow petal extracts showed much higher antibacterial activity than the white petals extract. White roses extract showed much higher antifungal activities than red or yellow roses (Abstract). Thus, Zhang renders the features of Claims 5 and 6 obvious.
The combination of petals in red wine for cosmetic use is known commercially. BlueSun relates the use of rose extract in antiaging, lightening and antioxidant cosmetics. BlueSun teaches such cosmetics with red rose extract and white rose extract.  Both complexes contain either red wine or white extract respectively, with sucrose sugars, and minerals salts (p. 1).  Thus, BlueSun reads on the required feature of cosmetic application in Claim 9.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to extract different colored rose petals per the method of Subramanian and MoonFlower Herbals to obtain an extract with a wide range of antimicrobial activities per the teaching of Zhang, and use the mixture of petals’ oil in a cosmetic composition such as that of BlueSun. One would have been motivated to do so because Zhang has taught that all petal extracts showed a wide range of antimicrobial activities, with variation in antibacterial and antifungal activities depending on the rose source. Such antimicrobial properties are desirable in cosmetic compositions. 
Regarding the wine extractor feature, BlueSun teaches cosmetic compositions with a mixture of rose petals and red or white wine extracts, with minerals salts and sugars, and has taught that such composition provides antiaging and skin brightening effects.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the method of Subramanian and MoonFlower Herbals to obtain a cosmetic composition comprising rose extract and red wine extract per the teaching of BlueSun. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Further regarding the use of red wine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vought and MoonFlower Herbals with that of Subramanian and use red wine or other alcohols available to the skilled artisan. One skilled in the art would try any of the alcohols recited by MoonFlower Herbals as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try red wine. One would be motivated to do so because MoonFlower Herbals has shown that herbal extraction can be performed with different types of alcohols, and that wine is a traditional menstruum which is useful as medicine (pp. 1-2). See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). 

Response to Arguments
Applicant argues that Subramanian discloses the recipe to make natural food colors or flavors using roses, sugar, salt, and water, and has nothing to do with a method to obtain an aged rose extract. Applicant further argues that Subramanian does not disclose the mineral, which include Ca, Cu, Mg, Mn, Na, K, and P but only the addition of salt, and does not disclose the claimed range of amount.
As a first matter, all arguments with respect to Chen are considered moot.  The Examiner does not rely on Chen in the above rejection, rejecting the new and amended claims.
Secondly, the Examiner does not find the argument on Subramanian persuasive. It is common knowledge that table salt, which is used in home cooking and crafts comprises NaCl. See Eboch article p. 2, “What is Salt?” section as evidence. As such, Na is necessarily present as an element in table salt.  With regards to the amount, as laid out in the above rejection, the determination of the optimum amounts would have been a matter well within the purview of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the consistency of the paste, the yield of extract, etc. Subramanian guides the skilled artisan by its suggestion of a 1% salt weight in the sugar/salt mixture as a starting point.  However, it is within the skills of the artisan to monitor and adjust the amount accordingly as part of routine experimentation. Because of these different factors mentioned, the concentration that would have actually been employed by artisan would have varied widely and, in the absence of evidence to the contrary, the currently claimed specific range are not seen to be inconsistent with those that would have been determined by the skilled artisan. Importantly, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP §2144.05[R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).

Applicant alleges unexpected results, that the claimed method to obtain an aged rose extract gives an extract that provides minimized skin irritation and minimized destruction of the phyto-ingredients, and the rose extract obtained by the claimed method shows an excellent effect of improving antioxidant and skin wrinkles. The rose extract obtained by the claimed method can be used to manufacture cosmetic compositions to have such an excellent effect of improving the antioxidant and skin wrinkles.
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02. In the instant case, it is not apparent to the Examiner how the Prior Art steps differ from the instant claims. Additionally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The Examiner cannot ascertain what is being considered as “unexpected” with respect to minimized skin irritation and minimized destruction of the phyto-ingredients based on the data presented because, first, the Applicant does not define what concentration is being measured/presented in Figs. 1 and 2, as viewed.  The Fig. legend in the specification (p. 8), appears to indicate that the x axis “concentration” in Fig. 1 is mineral, but it is unclear what the different bars ranging from 0.1W% to 20W% represents; furthermore, concentration is not defined for Fig. 2 in the disclosure.  If it is the mineral for both figures, it is unclear how this range was selected, and what determined that this difference is statistically significant and of practical importance? Fig. 3 presents multiple examples (e.g. Ex. 1 and 9) which have similar procollagen production to the competitive example. Fig. 4 (e.g. Ex. 1, 10 and 11) and Fig. 5 (Ex. 1, 2, 9-11) present the same issue.  In order to properly evaluate the data for unexpectedness, the office need to know what the error rate/expected standard deviation for the experiments to ascertain some type of statistical significance of the results.
Furthermore, because the use of rose extract in cosmetic, the process of herbal extraction with wine, and the maceration of flowers with salt and sugar, are well known, as shown in the above selected references, the method as claimed is not unexpected.
Applicant argues the citation of BlueSun reference, stating that BlueSun discloses the cosmetics manufactured by using the aged rose extract of the claimed invention, i.e. the inventor has provided the aged rose extract to BlueSun and making it not a prior art because the disclosure was made less than one year before the effective filing date and the disclosure was made by another who obtained the subject matter disclosed directly or indirectly from the inventor.
	This argument is not germane to this rejection and is not persuasive because, first, the BlueSun reference is considered prior art based on the statutory requirement under 102(a)(1). Second, if Applicant is attempting to cite an exception, Applicant has failed to specifically point out what exception applies. Importantly, the burden is on the Applicant to provide verifiable evidence on claims of ownership.   The Examiner notes that for the 102(b)(1)(B) exception, the potential prior art disclosure under 102(a)(1) must have been made publicly available one year or less before the effective filing date of the claimed invention – in other words, during the grace period. The effective filing date of the instant application is 04/10/2017. The Examiner used BlueSun from Wayback Machine, published 10/12/2016.  However, it is noted that this product and the citation has been available even as of December 2014. (See BlueSun2014 from Wayback Machine). The grace period of the instant application ends at 04/10/2016. Additionally, even if BlueSun was within the grace period, Applicant’s statement is insufficient to exclude Levine as prior art under 102(b)(1)(B) because they did not file a 130(b) declaration. A 130(b) declaration is used to invoke a 102(b)(1)(B) or 102(b)(2)(B) exception. Applicant must file a declaration under 37 CFR 1.130 that would be required to disqualify art under the 102(b)(1)(A) or 102(b)(1)(B) exceptions. A 130(b) declaration disqualifies a disclosure as prior art by establishing that he or she made the same subject matter public before the date of the potential prior art disclosure. 37 CFR 1.130(b) states: “When any claim of an application or a patent under reexamination is rejected, the applicant or patent owner may submit an appropriate affidavit or declaration to disqualify a disclosure as prior art by establishing that the subject matter disclosed had, before such disclosure was made or before such subject matter was effectively filed, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.” The Examiner is noting the deficiency of the 130 declaration to alert Applicant
to the requirements for the deficiency for their future use. However, the Examiner reiterates that the product and reference have been available outside of the grace period.

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616